—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Queens County (Lubow, J.), dated December 7, 1999, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of robbery in the first degree, upon his admission, and (2) an order of disposition of the same court, dated March 28, 2000, which, upon the fact-finding order, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements (see Matter of Akeem F., 301 AD2d 650 [decided herewith]). Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.